Williams, Judge:
The Comity Court of Summers county was about to sell and convey to the United States Government a portion of its Court House Square in the City of Hinton for the purpose of erecting thereon a government building, and plaintiffs, who sue on behalf of themselves and all other tax payers of Summers county, seek to enjoin it from so doing. Application for injunction was made to the judge of the circuit court of Summers county, and he denied it; later an injunction was awarded by one of the judges of this Court. Thereafter the injunction was dissolved and plaintiffs’ bill dismissed by the circuit court of Summers county in term, on the 18th of October, 1909; and from that decree plaintiffs have obtained this appeal. The sole question presented is, has the county court power to dispose of a portion of the public square on which the court house of the county is located ?
*269. On the 24th of November, 1874, the Chesapeake & Ohio Railway Company, in order to secure the location of the court house for Summers county in the Town of Hinton, which had then but recently been laid out as a town, conveyed a certain square of ground to the county court, in consideration that, within a reasonable time thereafter, a court house should be erected thereon and the judiciary proceedings of Summers .county should be held upon said premises. Shortly after the conveyance was made it was ascertained that there was a mistake in the description of the land, and that the title to the land really intended to be conveyed had been conveyed to the Central Land Company of West Yirginia, and an exchange was made between the county court and the said Central Land Company, whereby the county court obtained title to the square of ground which the county court and the railroad company both thought had been conveyed to it by its deed. The deed from the Central Land Company of West Virginia to the county court, which was made on the 19th of October, 1876, for the square of ground which the county court now owns, refers to the aforesaid deed made by the railroad company and makes the covenants and conditions therein contained a part of this deed the same as if they had been expressly set out in the deed itself. There is no express provision in this deed for a reversion of title in case the land should cease to be used for court house purposes; and hence the terms of the deed do not amount to a restriction upon the power of alienation. Section 16 of chapter 39, Code 1906, expressly provides that words in a devise or conveyance of land to the county court expressing the purpose for which it shall be used, shall not limit or impair the power of the county court to dispose of the same absolutely.
The court house lot is a square of three hundred feet; it is bounded on all four sides by streets, and is enclosed with an iron fence; it is situate near the business portion of the City of Hinton, and is embellished with shade trees and walks, and a fountain near the center of it. The portion which the county court 'proposes to convey to the United States Government is 120x130 feet off the northeast corner1 of the square.
It must be admitted that the county court is a municipal corporation created solely for governmental purposes, and is in*270vested with only such power and authority as is conferred upon it by statute. But authority may be conferred as well by intendment as by express language. If a statute expressly confers power to do a certain thing, and omits to mention authority to do other things which are necessary to the proper and complete exercise of the power expressly given-, such additional power as may be necessary and reasonable for the accomplishment of the purpose expressed is clearly to be implied. This is a familiar rule of construction. And does not section 14 of chapter 39, Code 1906, which invests the county courts with certain power and authority in relation to court houses and jails, clerks’ offices, etc., in their respective counties, by implication and by reasonable intendment, confer upon county courts the power and right to dispose of such portions of the ground which they may have acquired for court house purposes, as may not be necessary for the public use? County courts are expressly authorized to provide, at .the county seats of their respective counties, a suitable court house and jail; they are also authorized to acquire, by purchase or otherwise, so much land as; may be requisite or desirable for county purposes. The statute does not prescribe the quantity which a county court may so acquire; what tribunal, then, is to be the judge of how much is “requisite or desirable?” The county court, of course. Its discretion in this matter is without limitation, and its judgment thereon is not subject to review. In the very nature of things, and for the certain and convenient administration of the municipal government of the county, it was- necessary for the legislature to vest such discretionary power as relates to the selection of a location, and quantity of land requisite for court house purposes in some one person or tribunal; ■ and the legislature has seen fit to vest it in the county court. The statute reads, in part, as follows: “The said court may, from time to time, as may seem to them proper, provide, at the expense of the county, new or other building or buildings, at the county seat of. their county to lie used for the court house and jail or for either, together with convenient offices, as aforesaid, for the clerks of the circuit and county courts; and for that purpose may acquire, by purchase or otherwise, and hold any lands, land or buildings, at the county seat of their county, which may be necessary, and may *271enclose, improve and embellish, the same; when such new or other building or buildings shall be ready for occupancy, the said county court shall make an order declaring that on a day. to be therein named, the said new ox other building or buildings, shall become the court house or the court house and jail of their county, and shall cause copies of the order to be posted at the front door of the new as well as of the old court house, at least twenty days before the da.y named in the order; and on and after the day named in said order the said new or other building or buildings shall be and become respectively the court house and jail, or the court house or jail, of said county in all respects and for all purposes. After such change shall have been made the said county court may sell or otherwise dispose of, as may seem to them proper, the building, or buildings, previously used • as a court house and jail, or either, and the land oü which the same are, or either is situated, and of the interest of the saict county therein.”
It is insisted that, inasmuch as the statute above quoted expressly authorizes the county court to sell or otherwise dispose of the old court house grounds after it has provided a new court house, it cannot dispose of any part of the grounds once acquired for court house purposes, unless and except in case of a re-location of the court house, and the acquisition of new grounds for that puipose; that, having once acquired ground for a court house, the county court is thereafter bound to retain the whole of it for all time to come, notwithstanding it may later determine that it is neither necessary, requisite, or desirable to do so. This, in our opinion, is entirely too narrow and too - restricted a view to take of the purpose of the statute. Such an interpretation would constitute the county court a veritable court of Persia, .having no power or authority to correct its mistakes of judgment, and no power given to any higher tribunal to review its action. Such a construction of the law is not reasonable. The county court is not limited to any definite quantity of land which it may acquire for court house purposes, and it, therefore, necessarily follows that'it must'be the-judge of how much is requisite or desirable. The amount requisite or desirable at one time, and under certain conditions, might not be requisite or desirable at another time and under different -con-. *272clitions. The county court is the sole judge of that question; it acts ministerially in providing a court house and grounds for its county, and is vested with legislative discretion in the matter. The authority to acquire so much land as is requisite or desirable for a certain purpose, clearly implies the power to dispose of the surplus, if more than is requisite has been, acquired. We do not mean to intimate that the county court is authorized, or would be justified under the statute, to enter into land speculations with the public moneys. It could not buy more land than, in its judgment, is requisite or desirable for the public purpose, simply with a view of making a profit by a re-sale of a portion thereof; but circumstances may easily arise where it is necessary for a county court to acquire more land than it needs for court house purposes in order to secure a good location; and in such event we clearly think it would have the right to do so, and then to dispose of such portion as is not desirable for the public use. In the present case the land was granted to the county court by the railroad company shortly after the formation of Summers county and when the City of Hinton was in its infancy; the purpose of the grant was to secure the location of the court house- at that place; and the quantity of land conveyed is more than two- acres. Must we say that the county court cannot dispose of any part of this large square, but is compelled to hold on to every foot of it, even though it may not think it requisite for public purposes, and thereby obstruct and prevent the growth of the community? We do not say so. We think county courts are given a larger discretion than this by the statute. If the county court should acquire more land than is requisite for court house purposes, and is compelled to hold on to it, there is no law to compel it to expend the public money in order to embellish and beautify it. Consequently, it might happen in some cases, we do hot intimate that it would so happen' in this case, that the county court would suffer the ground to grow up in briars and brambles and thereby to become a very undesirable public asset; and such a condition could be remedied only by act of the legislature.
The power of county courts depends upon the construction of our own statute; consequently the decisions by the courts of other states in cases- involving the powers of county courts in *273general furnish ns with little light on the question with which we are dealing. Some of the cases cited in brief of counsel relate to the leasing of public property by county courts to private individuals. .Such cases are not in point; they involve the misuse of public property. The want of power to let property to private uses, does not imply a want of power to dispose of so much of the public property as may not be requisite for the public use, especially when the tribunal which claims the right to make the absolute disposition is invested with the right and power to acquire, and is also the sole judge of tho amount that is requisite for the public use. Allegheny Co. v. Parrish, 93 Va. 615, to which we are cited in brief of appellants, was, decided under a Virginia statute very different from ours, and, therefore, that decision does not aid us in ascertaining the powers of county courts in this state under our present statute.
It is insisted that the county court is proposing to sell this lot to the government at a very much less price than its real value; that the county court refused a bona fide offer of $12,000.00, made by private individuals, for the same lot. But it is not shown for what purpose the property would be used by the private individuals, if sold to them; and we think the county court has the discretion to limit' the use which is to be made of the ground which it proposes to sell. It does not appear that, if they were limited in the use of the property, they would give even as much as the United States Government proposes to give. They might want it for.a livery stable, a canning establishment, a manufactory, or some other purpose equally as injurious, or detrimental to the enjoyment, by the public, of the remaining portion of the square. The Government wants the lot for the purpose of erecting a government building thereon, and the use made of such buildings is well known. It may very properly be assumed that the Government will erect a, building on the lot that will be an ornament to it; and the county court may have been influenced by these considerations to sell it to the Government at $5,000.00, rather than sell to private individuals at a^much larger price. The county court clearly has the discretion to. do so.
We find no error in the decree appealed from and it will be affirmed.